Citation Nr: 1506645	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-16 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right shoulder bursitis with degenerative joint disease and impingement syndrome prior to March 10, 2011, for accrued benefits purposes. 

2.  Entitlement to a disability rating in excess of 40 percent for right shoulder bursitis with degenerative joint disease and impingement syndrome from March 10, 2011, for accrued benefits purposes. 

3.  Entitlement to a disability rating in excess of 10 percent for left shoulder bursitis with degenerative joint disease prior to March 10, 2011, for accrued benefits purposes. 

4.  Entitlement to a disability rating in excess of 30 percent for left shoulder bursitis with degenerative joint disease prior to March 10, 2011, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.  He died in June 2013.  The appellant is the Veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO continued a 20 percent disability rating for right shoulder bursitis with degenerative joint disease and impingement syndrome, continued a 10 percent disabling rating for left shoulder bursitis with degenerative joint disease, and denied service connection for a bilateral knee condition.  [Parenthetically, the Board notes that service connection has since been established for a bilateral knee disability and, thus, that issue is no longer on appeal.  See October 2012 Board decision and rating decision.]

In June 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007. 

In November 2011, the RO awarded a 40 percent rating for right shoulder bursitis with degenerative joint disease and impingement syndrome and a 30 percent rating for left shoulder bursitis with degenerative joint disease, each from March 10, 2011, but denied ratings in excess of 40 and 30 percent, respectively, prior to that date (as reflected in a November 2011 rating decision and supplemental SOC (SSOC)). 

While the RO granted higher ratings for the service-connected right and left shoulder disabilities from March 10, 2011, the Veteran's increased rating claims remained viable on appeal, as a claimant is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). As such, the Board has characterized the appeal as now encompassing the four matters set forth on the title page. 

In September 2010, the Veteran and the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record. 

In  October 2012. the Board remanded the Veteran's increased rating claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the increased rating claims (as reflected in a March 2013 SSOC) and returned the matters on appeal to the Board for further consideration.

On June 24, 2013, the Veteran's representative filed a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

As noted, the Veteran died during the course of the appeal, in June 2013.  In July 2013, the Board dismissed the Veteran's appeal based upon information received regarding his death.  However, during that same month, the appellant submitted a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, to the RO, which was subsequently forwarded to the Appeals Management Center in Washington, DC.  In December 2014, the appellant was determined by the RO to be a proper substituted claimant.  Accordingly, as the appellant has been substituted as the claimant in this case, the Veteran's appeals are continued.  See 38 U.S.C.A. § 5121A (West 2014).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated from November 2002 to February 2012 and VA examinations conducted in December 2013, which were considered in the most recent supplemental statement of the case issued in February 2014, while VBMS contains a January 2015 Appellant's Brief.  Otherwise, the documents contained on Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  As the Veteran was  right-handed, his right shoulder was his major shoulder for evaluation purposes. 

3.  For the period prior to March 10, 2011, the Veteran's right shoulder bursitis with degenerative joint disease and impingement syndrome was manifested by flexion and abduction limited to no less than 70 degrees, including as a result of pain.  There was no evidence of right shoulder motion limited between zero and 25 degrees in either forward flexion or abduction; nor was there evidence of ankylosis or impairment of the humerus, clavicle, or scapula.

4.  For the period prior to March 10, 2011, the Veteran's left shoulder bursitis with degenerative joint disease was manifested by shoulder abduction and forward flexion limited to no less than 110 degrees, to include  as a result of pain.  There was no evidence of left shoulder motion limited to 90 degrees at shoulder level in either forward flexion or abduction; nor was there evidence of ankylosis or impairment of the humerus, clavicle, or scapula.

5.  From March 10, 2011, neither shoulder disability was manifested by ankylosis or impairment of the humerus, clavicle, or scapula.

6.  The applicable schedular criteria are adequate to evaluate each of the Veteran's shoulder disabilities at all pertinent points, and the matter of the Veteran's entitlement to a TDIU due to either or both shoulder disability(ies) was not raised in conjunction with the claims for higher ratings. 


CONCLUSIONS OF LAW

1.   The criteria for a disability rating in excess of 20 percent for right (major) shoulder bursitis with degenerative joint disease and impingement syndrome prior to March 10, 2011, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3,321,  4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).

2.  The criteria for a disability rating in excess of 10 percent for left (minor) shoulder bursitis with degenerative joint disease prior to March 10, 2011, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

3.  The criteria for a disability rating in excess of 40 percent for right (major) shoulder bursitis with degenerative joint disease and impingement syndrome from March 10, 2011, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3,321, 4..1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).

4.  The criteria for a disability rating in excess of 30 percent for left (minor) shoulder bursitis with degenerative joint disease, ,from March 10, 2011, for accrued benefits purposes , are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321,4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ)-here, the RO to include the AMC.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, pre-rating letters dated in  May 2005 and February 2006 provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claims.  Both letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The February 2006 letter advised the Veteran of general information pertaining to VA's assignment of disability ratings and effective dates.  The May 2006 rating decision reflects the RO's initial adjudication of the increased rating claims after the issuance of the May 2005 and February 2006 letters.  Thereafter, a May 2007 statement of the case (SOC) set forth specific criteria for higher ratings for bursitis, limitation of motion of the arm, and impairment of the clavicle or scapula (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, as well as the Veteran's VA outpatient treatment records and various private treatment records.  Also of record and considered in connection with the appeal is the transcript of the September 2010 Board hearing, along with various written statements provided by the Veteran, the appellant, and their representatives.  The  Board finds that no further action to develop any claim herein decided,  prior to appellate consideration, is required.

As for the September 2010 Board hearing, the Board points out that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(cc)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.

Here, the hearing transcript reflects that the undersigned identified the issues on appeal and solicited information regarding the severity of the Veteran's service-connected right and left shoulder disabilities, including information regarding his work history.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, given the subsequent remand for additional development in connection with these claims after the hearing, the Board finds that any omission in this regard was not prejudicial.

Moreover, as the purposes of the October 2012 remand were fulfilled, to the extent possible-primarily, to obtain all existing, relevant records-the Board also finds that there has been substantial compliance with the prior remand directives.  See Steal v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not strict, compliance is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any  claim being decided herein.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the RO has already assigned staged ratings for each shoulder disability,  the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted. 

Service treatment records show the Veteran was treated for bursitis affecting both shoulders in 1969 and 1970.  The Veteran submitted a claim for service connection for bilateral shoulder bursitis in September 1971, one month after discharge from service.  In October 1971, the RO granted service connection for bursitis of the shoulders and assigned a noncompensable (0  percent) disability rating, effective August 27, 1971, the day after the Veteran's discharge from service.  

In February 2003, the RO increased the Veteran's disability rating to 10 percent, effective October 31, 2002.  

In April 2005, the Veteran submitted a claim seeking an increased rating for his service-connected bilateral shoulder disability.  By rating decision dated in September 2005, the RO awarded an increased 20 percent for bursitis with degenerative joint disease (DJD) and impingement syndrome affecting the right shoulder (hereinafter referred to as "service-connected right shoulder disability"), as well as an increased 10 percent rating for bursitis with DJD affecting the left shoulder (hereinafter referred to as "service-connected left shoulder disability"), both effective April 12, 2005.  

In a May 2006 rating decision, the RO awarded a temporary total rating for the right shoulder disability, from June 20, 2005 through September 30, 2005, based on surgical or other treatment necessitating convalescence; the  Board will exclude this period from consideration in the evaluation of that disability.  However, a 20 percent rating was continued for the right shoulder from October 1, 2005, and the 10 percent rating assigned to the left shoulder disability remained unchanged.  The Veteran disagreed with those determinations in the rating decision, and the current appeal ensued.  

By rating decision dated in November 2011, the RO awarded an increased 40 percent rating for the right shoulder disability, as well as an increased 30 percent rating for the left shoulder disability, each  effective March 10, 2011.  

Throughout the period in question, the Veteran's right shoulder bursitis with DJD and impingement syndrome was rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019-5201, while his left shoulder bursitis with DJD was is rated under DC 5010-5019.

Under Diagnostic Code 5019, bursitis is evaluated as degenerative arthritis, on the basis of limitation of motion of the affected part.  

Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran was right-hand dominant; thus, his service-connected right shoulder disability involved his major extremity, while his service-connected left shoulder disability involved his minor extremity.  

With respect to the major extremity, DC 5201 provides that limitation of the arm at shoulder level warrants a 20 percent rating, while limitation of the arm midway between side and shoulder level warrants a 30 percent rating.  A 40 percent rating is warranted for limitation of arm motion at 25 degrees from side.  For the minor extremity, DC 5201 provides that limitation of the arm at shoulder level or midway between side and shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

Normal range of motion of the shoulder includes forward elevation (flexion) and abduction from zero to 180 degrees, with shoulder level at 90 degrees; and internal and external rotation from zero to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.

Ratings Prior to March 10, 2011

The evidence pertinent to the claims for higher ratings prior to March 10, 2011 consists of VA treatment records dated from April 2004 to March 2011 - with the exception of the period from June 20, 2005 through September 30, 2005, for which a temporary total rating is assigned, VA examination reports dated May 2005 and September 2006, a June 2009 statement from Dr. I.O., the September 2010 Travel Board hearing, and statements submitted by the Veteran in support of his claim.  

Pertinent to the period in question, the Veteran asserted that his right shoulder was worse than before the surgery performed in June 2005, as he experienced constant pain and could not reach above his head without severe pain.  He reported that his left shoulder also bothered him, as he did most of his reaching with that extremity.  See September 2006 Veteran statement.  The Veteran also submitted lay statements from his wife, who asserted that the Veteran's shoulder pain kept him awake at night; his children, who observed the Veteran's shoulder pain; and a friend, S.L., who is a registered nurse and who attested that the Veteran had consistent problems with his shoulders, including constant, chronic pain, and that he was unable to lift or carry any weight or use a cane.  See lay statements submitted in September 2006.  

VA treatment records document the Veteran's consistent complaints of bilateral shoulder pain, right worse than left, with objective evidence of decreased motion and tenderness in the right shoulder joint.  See VA treatment records dated in May 2004, July 2004, and August 2004.  In June 2004, the Veteran was able to demonstrate right shoulder abduction to 90 degrees and extension to 110 degrees, and objective examination revealed tenderness on palpation of the acromioclavicular joint.  Information pertinent to the left shoulder was not noted at that time.  

In August 2004, the Veteran reported that his bilateral shoulder pain was worse with reaching up or lifting; however, objective examination revealed normal motor strength in all planes of excursion, with full passive range of motion bilaterally.  

In October 2004, the Veteran was able to demonstrate right shoulder abduction to 90 degrees with pain.  In November 2004, he demonstrated right shoulder abduction to 90 degrees, while his internal and external rotation were "limited to less than 90 degrees" and there was evidence of severe pain in the acromioclavicular joint and biceps, with positive signs of impingement on the right.  See also June 2005 and October 2005 VA treatment record.  Information pertinent to the left shoulder was not noted during these visits.  

Treatment records document that the Veteran underwent right shoulder surgery in June 2005, after which he developed adhesive capsulitis.  See October 2005 and April 2006 VA treatment records.  Accordingly, he was assigned a temporary total rating for the right shoulder from June 20, 2005 through September 30, 2005.  

In October 2005, the Veteran was unable to actively abduct his right shoulder above 90 degrees and pain was elicited in the joint with passive range of motion above 90 degrees.  In April 2006, he was able to demonstrate right shoulder flexion (elevation) to 70 degrees, abduction to 90 degrees, and normal internal and external rotation; however, there was evidence of pain while he performed all movement.  There was also tenderness to palpation over the acromioclavicular joint and along the medial deltoid.  Information pertinent to the left shoulder was not noted during these visits.  See VA treatment records.  

In May 2006, the examining  physician noted the Veteran had regained excellent range of motion in his right shoulder.  In August 2008, the Veteran was able to demonstrate right shoulder abduction to 90 degrees, although weakness was noted.  The examiner noted that the Veteran was able to elevate his left shoulder higher than the right, but he did not identify the specific degrees to which the Veteran's left shoulder motion was limited.  

In September 2008, the examining physician noted there was limited extension and abduction in the right shoulder, with better range of motion in the left shoulder.  In May 2009, the Veteran demonstrated "normal range of motion" in the left shoulder but he was only able to abduct his right shoulder to 70 degrees due to pain, with "limited" internal and external rotation.  See VA treatment records.  

On  May 2005 VA examination, the Veteran reported experiencing pain that was worse with sudden movements or prolonged activities.  He reported having flare-ups manifested by pain but without weakness, fatigability, lack of endurance, or lack of coordination.  He denied having any periods of incapacitation or missing work because of his injury.  In this regard, the Veteran reported working as a sales representative until his retirement.  Objective examination revealed tenderness to palpation over the acromion, right worse than left.  The Veteran was able to demonstrate normal range of motion bilaterally, with forward flexion and abduction to 180 degrees and internal and external rotation to 90 degrees.  His range of motion was not limited by weakness, fatigability, lack of endurance, or lack of coordination, but there was evidence of pain in forward flexion and abduction at 90 degrees in the right shoulder and at 110 degrees in the left shoulder.  The examiner also noted that, with flare-ups, the Veteran's range of motion decreased significantly secondary to pain.  Muscle strength in the rotator cuff and deltoid were normal, as was sensory examination of his bilateral upper extremities.  

During  the September 2006 VA examination, the Veteran described his pain as 6 out 10 and reported using a cane for mobility.  He reported that he had not worked or experienced incapacitating episodes in the previous 12 months.  Objective examination revealed tenderness to palpation over the bilateral acromioclavicular joints, but muscle strength and sensory examination were within normal limits bilaterally.  The Veteran demonstrated right shoulder abduction to 90 degrees, forward flexion to 165 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees, all with pain.  With the left shoulder, he demonstrated normal abduction and forward flexion to 180 degrees, as well as normal external rotation to 90 degrees.  However, left shoulder internal rotation was limited to 70 degrees with pain.  The September 2006 VA examiner noted that the Veteran's range of motion was limited by pain, but not weakness, fatigability, incoordination or lack of endurance with repetition or during flare-ups.  

In June 2009, a Dr. I.O. noted that his examination of the Veteran in May 2009 revealed normal range of motion in the left shoulder, while right shoulder abduction was limited to 70 degrees due to pain, with "limited" internal and external rotation.  

During the September 2010 Board hearing, the Veteran testified that he experienced pain, popping, grindings, and limitation of motion bilaterally.  He reported having flare-ups every two to three days, which resulted in trouble using both arms.  The Veteran testified that he was unable to reach out or up or lift anything out of the fridge with his right arm, but there are days when his left arm was better.  He testified that his bilateral shoulder disability affected his sleep, as his shoulders locked up and he experienced extreme pain.  He also testified that he required assistance with daily tasks.  The appellant testified that, while the Veteran's pain fluctuated in severity, his pain was constant, and that his quality of life had decreased.  

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 20 percent is not warranted for the right shoulder disability prior to March 10, 2011, and that a rating in excess of 10 percent is not warranted for the left shoulder disability prior to March 10, 2011.   

With respect to the right shoulder, the medical  evidence shows that, prior to March 10, 2011, the Veteran's range of motion in abduction and forward flexion was consistently limited to 90 degrees, including as a result of pain.  During VA outpatient treatment in April 2006, the Veteran's right shoulder flexion was limited to 70 degrees.  Similarly, in May 2009, the Veteran was unable to abduct his right shoulder more than 70 degrees due to pain.  Nevertheless, the evidence of record does not reflect that, at any point prior to March 10, 2011, the Veteran's right shoulder motion was limited between zero and 25 degrees in either forward flexion or abduction to warrant a higher, 40 percent rating under Diagnostic Code 5201, even when considering his complaints of pain.  

With respect to the left shoulder, the evidence of record shows that, prior to March 10, 2011, the Veteran consistently demonstrated normal abduction and forward flexion to 180 degrees.  However, during the May 2005 VA examination, his left shoulder abduction and forward flexion were limited to 110 degrees as a result of pain.  Nevertheless, the evidence of record does not reflect that, at any point prior to March 10, 2011, the Veteran's left shoulder range of motion was limited to 90 degrees at shoulder level in either forward flexion or abduction to warrant a higher, 20 percent rating under Diagnostic Code 5201, even when consideration his complaints of pain.  

As noted, in evaluating the right and left shoulder disabilities prior to March 10, 2011, the Board has considered whether any higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.  While the Veteran reported having constant pain in his shoulders, with flare-ups that occurred every two to three days, there is no lay or medical evidence of record that shows his bilateral shoulder pain was so disabling to result in limitation of right shoulder motion at 25 degrees from the side, limitation of the left arm at shoulder level or below, or any other functional impairment that would warrant a higher rating for either shoulder disability under Diagnostic Code 5201.  

Rather, the evidence of record reflects that, prior to March 10, 2011, the Veteran's right shoulder disability was manifested by symptoms that more nearly approximate the level of disability contemplated by the 20 percent rating under Diagnostic Code 5201.  

With respect to the left shoulder, the Board notes that, prior to March 10, 2011, the Veteran did not demonstrate compensable limitation of motion in his left shoulder; however, the pertinent evidence reflects that he complained of painful motion in the left shoulder, which warrants no more than a 10 percent rating for his disability prior to March 10, 2011.  See 38 C.F.R. § 4.59; Burton, supra.  

It follows, then, that the criteria for any higher disability rating under Diagnostic Code 5201 for either the right or left shoulder, prior to March 10, 2011, are not met.  Indeed, even with consideration of the sections 4.40 and 4.45 and DeLuca, as well as section 4.59 and Burton, the record presents no basis assignment of a rating higher than 20 percent for the right shoulder or a rating higher than 10 percent for the left shoulder for the period in question.  

The Board has also considered the applicability of alternative diagnostic codes for rating the right and left shoulder disabilities but finds that no other diagnostic code provides a basis for a higher rating at any point prior to March 10, 2011.  As ankylosis, or impairment of the humerus, clavicle or scapula of either shoulder was not shown prior to that date, evaluation of either disability under Diagnostic Code 5200, 5202 or 5203, respectively, is not warranted.  See 38 C.F.R. § 4.71a.  Also, neither shoulder disability was shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule. 

In evaluating these claims, the Board has considered the Veteran's own assertions, those of his representative, and the other lay statements submitted in support of his claim.  As noted, however, the Board finds that the lay assertions made in support of the Veteran's claims for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating his right and left shoulder disabilities.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Indeed, as explained in detail above, the most persuasive evidence indicates that neither shoulder disability warrants any higher rating prior to March 10, 2011.  

Ratings From March 10, 2011

As noted, in a November 2011 rating decision (issued in December 2011), the RO increased the Veteran's right shoulder disability rating to 40 percent and increased his left shoulder disability rating to 20 percent, each effective March 10, 2011, the date of his VA examination.  Parenthetically, the Board notes that the November 2011 rating decision does not include any indication as to what evidence the RO considered in granting the increased disability ratings.  Nevertheless, the Board will proceed to determine whether higher ratings are warranted for the right and left shoulder disabilities from March 10, 2011.  

The evidence pertinent to the claims for higher ratings from March 10, 2011 consists of a March 2011 VA examination report and statements submitted by the Veteran in support of his claim.  The evidentiary record contains VA treatment records dated from March 2011 to November 2012; however, those records do not contain any evidence relevant to the severity of the service-connected right and left shoulder disabilities during the relevant time period.

Pertinent to the period in question, the Veteran asserted that he had limited use of the right shoulder and that he relied on the left shoulder, which resulted in further stress on the left shoulder.  See January 2012 Veteran statement.  

During the March 2011 VA examination, the Veteran reported experiencing weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, and pain in both shoulders.  He reported that the pain in both shoulders was aggravated by use, but he denied experiencing swelling, locking, effusions, subluxation, or dislocations.  He reported that his shoulder pain affected his ability to use a cane and a manual wheelchair.  He also reported having flare-ups three times a week, which resulted in pain that he described as 10 out of 10.  The Veteran reported that, during his flare-ups, he was unable to lift his arms or items and that he experienced a lack of mobility, limitation of motion, and sleep disturbance.  He also reported that his overall functional impairment included limited lifting and reaching and difficulty performing chores.  

Objective examination revealed guarding of movement bilaterally, but there was no evidence of instability, effusion, weakness, tenderness, or subluxation.  There was also no evidence of ankylosis in either shoulder joint.  With the right shoulder, the Veteran was able to demonstrate flexion to 75 degrees with pain, abduction to 70 degrees with pain, and internal and external rotation to 65 degrees.  With the left shoulder, the Veteran was able to demonstrate flexion and abduction to 85 degrees with pain and internal and external rotation to 65 degrees with pain.  Repetition did not result in any additional limitation of motion in either shoulder and the examiner noted that the Veteran's joint function was not limited by pain, fatigability, weakness, lack of endurance, or lack of incoordination after repetition.  The Veteran's motor function and sensory examination were within normal limits.  The examiner noted that the right and left shoulder disabilities had a moderate effect on the Veteran's usual occupation.  

Considering the evidence of record in light of the diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 40 percent is not warranted for the right shoulder disability from March 10, 2011, and that a rating in excess of 20 percent is not warranted for the left shoulder disability from March 10, 2011.   

With respect to the right shoulder, while the pertinent evidence reflects that the Veteran's abduction and forward flexion were limited to 70 and 75 degrees with pain, respectively, the 40 percent rating assigned from March 10, 2011 is the maximum rating assignable for the major extremity under Diagnostic Code 5201.  As there is no evidence of right shoulder ankylosis, or impairment of the humerus, clavicle or scapula, he is not entitled to a higher rating under any other potentially applicable diagnostic codes during the time period in question.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  

Likewise, with respect to the left shoulder, while the pertinent evidence shows that the Veteran's abduction and forward flexion were limited to 85 degrees with pain, the 30 percent rating assigned from March 10, 2011 is the highest possible schedular rating for the minor extremity under Diagnostic Code 5201.  There is no evidence of left shoulder ankylosis, or impairment of the humerus, clavicle or scapula.  Thus, he is not entitled to a higher rating under any other potentially applicable diagnostic codes during the time period in question.  See Id.

As noted, in making these determinations, the Board has considered whether a higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.  During the March 2011 examination, the Veteran reported experiencing pain and flare-ups in both shoulders, and there was evidence of painful right and left shoulder motion.  However, given the overall disability picture as reflected in the March 2011 VA examination report, the Board finds that the 40 and 30 percent ratings assigned from March 10, 2011 adequately compensate the Veteran for any functional loss or impairment experienced in the right and left shoulders, including as a result of pain and during flare-ups.  In this regard, the Board finds particularly probative that the pertinent evidence does not reflect the level of disability to warrant a 40 percent rating for the major extremity or a 30 percent rating for the minor extremity under Diagnostic Code 5201, i.e., motion limited between zero and 25 degrees from either side.  Hence, 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Burton do not provide a basis for assignment of a higher rating for either shoulder during the time period in question.  

It follows, then, that the criteria for higher disability ratings for the right and left shoulder disabilities, from March 10, 2011, under Diagnostic Code 5201 are not met.  Indeed, even with consideration of the sections 4.40 and 4.45 and DeLuca, n, the record presents no basis assignment of a rating higher than 40 percent for the right shoulder or a rating higher than 30 percent for the left shoulder, from March 10, 2011.  

In evaluating these claims, the Board has considered the Veteran's own assertions, those of his representative, and the other lay statements submitted in support of his claim.  However, as noted, the Board finds that the lay assertions made in support of the increased rating claims are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's right and left shoulder disabilities.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain, supra; Routen, supra.  Indeed, as explained in detail above, the most persuasive evidence indicates that neither shoulder disability warranted any higher rating from March 10, 2011.  

Final Considerations

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal, has the Veteran's service-connected right and left shoulder disabilities reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) ; VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

In this case,  the Board finds that the schedular criteria is adequate to rate each service-connected shoulder disability both prior to and after March 10, 2011, as the rating schedule fully contemplates the described symptomatology, including the Veteran's limited, painful motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), ), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's right and left shoulder disabilities are appropriately rated as separate disabilities and there is no additional functional impairment that has not been attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the appellant nor the Veteran alleged, and the evidence does not suggest, that either or both shoulder disability(ies) actually or effectively rendered the Veteran unable to obtain or retain substantially gainful employment.  

On the contrary, the record reflects that the Veteran stopped working due to a combination of his service-connected bilateral knee and nonservice-connected back disabilities, with no indication or assertion that his right and/or or left shoulder disability(ies) prevented or significantly interfered with his ability to work.  See May 2006 Representative Statement and January 2012 Veteran statement.  In fact, during the May 2005 VA examination, the Veteran denied missing work due to his shoulder disabilities and he reported changing jobs to accommodate his shoulder pain.  Under these circumstances, no claim for a TDIU due to shoulder disability(ies) has been raised, and need not be considered in connection with any current claim(s) for increase. 

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating for either the right or left shoulder disability, pursuant to Hart, and that the increased rating claims on appeal must be denied.  In reaching the  conclusions to deny these claims, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2014).

ORDER

A rating in excess of 20 percent for right shoulder bursitis with degenerative joint disease and impingement syndrome prior to March 10, 2011, for accrued benefits purposes, is denied. 

A rating in excess of 40 percent for right shoulder bursitis with degenerative joint disease and impingement syndrome from March 10, 2011, for accrued benefits purposes, is denied. 

A rating in excess of 10 percent for left shoulder bursitis with degenerative joint disease prior to March 10, 2011, for accrued benefits purposes, is denied. 

A rating in excess of 30 percent for left shoulder bursitis with degenerative joint disease prior to March 10, 2011, for accrued benefits purposes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


